PER CURIAM:
After receiving an order to report for induction, Gary J. Wilson renounced his citizenship and requested reclassification as an alien. The local selective service board refused to reclassify Wilson, and referred the case to the United States Attorney for prosecution. That prosecution is pending, but Wilson is a fugitive, and has not been arraigned. Instead of presenting his defenses, if any, in the criminal prosecution, Wilson elected to commence this civil action to obtain injunctive relief against the draft board. The district court dismissed the action under 50 U.S.C. App. § 460(b)(3), which prohibits judicial review under the circumstances attempted in this case.
Affirmed.